 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DONNELL BLEDSOE,                                    No. 2:19-cv-02349-TLN-CKD
12                       Plaintiff,
13            v.                                         ORDER
14   JUDGE GUILIANI, et al.,
15                       Defendants.
16

17            Plaintiff Donnell Bledsoe (“Plaintiff”), proceeding pro se, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On December 9, 2019, the magistrate judge filed findings and recommendations, which

21   were served on Plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days. (ECF No. 4.) No objections were

23   filed.

24            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations filed December 9, 2019 (ECF No. 4), are adopted

 5   in full;

 6              2. Plaintiff’s Complaint as to Defendants Judge Guiliani, Judge Ronald Northup, Stacy

 7   Derman, Christina Martinez, and San Joaquin County Superior Court is DISMISSED, without

 8   leave to amend; and

 9              3. Plaintiff’s motion to recuse Judge Guiliani (ECF No. 2) is DISMISSED as moot.

10              IT IS SO ORDERED.

11   Dated: January 8, 2020

12

13

14
                                         Troy L. Nunley
15                                       United States District Judge

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
